Citation Nr: 0844365	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-20 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability 
(a low back disorder).

2.  Entitlement to service connection for bladder 
dysfunction, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In September 2006, the veteran 
testified at a Board video conference hearing.  A transcript 
of the hearing has been associated with the claims file.

This case was previously before the Board in November 2006 at 
which time the Board found that new and material evidence had 
been received to reopen the claims for service connection.  
The Board remanded both issues for further development.  All 
development has been completed and the matters are again 
before the Board for adjudication.


FINDINGS OF FACT

1.  The veteran has a low back disorder that was caused by or 
incurred in active service.

2.  The veteran has a bladder dysfunction that was caused by 
or incurred in active service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R.  §§ 3.102, 3.300, 
3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for service connection for a bladder 
dysfunction, to include as secondary to a low back disorder, 
have been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.300, 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

The veteran had a VA exam in April 2007.  The examiner 
reviewed the claims file.  The veteran reported that he 
injured his back while stationed in Vietnam.  He stated that 
he jumped out of a helicopter and that another soldier jumped 
on his back causing a back injury.  He stated that following 
the injury he had back pain and problems urinating.  He 
reported that he has had symptoms ever since the initial 
injury and that his conditions have worsened over the last 
several years.  The examiner stated that the veteran appeared 
to be a credible historian.

The examiner further remarked that the veteran has had 
continuity of medical care for his back pain and that he is 
on daily medication to control his pain.  On exam, the 
veteran had abnormal results for the spine.  The x-ray and 
contrast CT imaging showed degenerative disc disease.  The 
examiner found that it is at least as likely as not that the 
veteran's current back condition is due to, or a result of, 
the back injury he sustained in 1969.

The VA urology specialist considered the veteran's onset of 
symptoms of the urinary dysfunction, which began subsequent 
to the veteran's jump from the helicopter, and considered the 
lack of any other reasonable explanation for the dysfunction, 
and found that the lack of bladder function was caused by the 
veteran's back injury in Vietnam. 

The VA examiner noted the urology specialist's opinion, 
stating that the veteran's bladder disorder is at least as 
likely as not proximately due to, the result of, or 
aggravated by, the back disability.  The examiner agreed with 
the specialist's opinion.

The Board has considered all of the evidence, including the 
veteran's testimony, private medical opinions, and VA medical 
records, including past VA examinations not discussed herein 
which provide evidence against the veteran's claim.  The 
Board has also, however, considered affidavits and service 
records from fellow soldiers stationed with the veteran in 
Vietnam attesting to the veteran's injuries in service.  

Based upon the totality of the evidence, the Board finds that 
the preponderance of the evidence supports a finding of 
service connection for the low back disability and urinary 
dysfunction.

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran as least as 
likely as not incurred a low back disability and urinary 
dysfunction as a result of his service.  See Ashley v. Brown, 
6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A.  § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, service connection for his low 
back disability and urinary dysfunction is granted.  The 
nature and extent of the disabilities is not before the Board 
at this time. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for a low back disability and urinary 
dysfunction is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


